Citation Nr: 0917037	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 22, 
2004, for the award of a 10 percent evaluation for diabetes 
mellitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to January 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an effective date earlier than December 22, 2004 for the 
award of a 10 percent evaluation for diabetes mellitus.  

In September 2008, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

It is not factually ascertainable that the veteran became 
entitled to a 10 percent evaluation for diabetes mellitus at 
any time prior to December 22, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 22, 
2004, for the award of a 10 percent evaluation for diabetes 
mellitus, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an earlier effective date; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  

The Board finds that all available evidence is of record.  
The claims folder contains the veteran's service treatment 
records and post-service private and VA medical evidence.  
All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice  to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the veteran nor his representative has  specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to notify and 
assist have been met.

Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim [provided also that the claim is received 
within one year after the increase] and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the RO initially granted service connection for 
diabetes mellitus in a June 1985 rating decision.  At that 
time, a noncompensable evaluation was assigned, effective 
January 2, 1985.  The veteran did not appeal this decision 
and, as such, it is final.  38 C.F.R. § 20.1103.  

In a decision dated August 1989, the RO denied a claim for an 
increased rating for diabetes mellitus.  The veteran did not 
appeal this decision and, as such, it is final.  38 C.F.R. § 
20.1103.  

On December 22, 2004, the veteran filed his current claim for 
an increased rating for diabetes mellitus.  In a June 2006 
rating decision, the RO increased the evaluation for diabetes 
mellitus from noncompensable to 10 percent, effective 
December 22, 2004, the date of the veteran's claim.  The 
veteran asserts that he is entitled to an earlier effective 
date for that award.  

Based on the evidence as discussed above, the date of the 
veteran's claim for an increased evaluation for service-
connected diabetes mellitus is December 22, 2004.  

A review of the record reveals there are no formal or 
informal claims prior to the December 2004 effective date.  
However, an effective date could be based on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).  

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913.  Under that code, a 10 percent evaluation is 
warranted if the disorder is manageable by restricted diet 
only.  

The record reflects that the veteran was treated at a VA 
facility in 2002 and 2003.  In a treatment note dated in July 
1972, it was noted that the Veteran carried a diagnosis of 
diabetes mellitus since service, but all blood testing and 
"alc's" were normal.  In April and December 2003 entries, 
the veteran's treatment provider, Dr. W.L.M., indicated that 
the veteran's diabetes diagnosis was being 
"resolved/inactivated."  Dr. W.L.M. noted he had reviewed 
the record and that he could "not find justification to 
support a diagnosis of diabetes."  Subsequent treatment 
records do not list diabetes in the veteran's medical 
history; rather, the history was noted to be significant for 
"blood sugar abnormalities in the past."  While outpatient 
treatment reports could be construed as informal claims (See 
38 C.F.R. § 3.157) these records do not really reflect 
treatment for diabetes mellitus, only that it was 
asymptomatic.  The initial clinical record reflecting 
treatment for diabetes mellitus was the report received at 
the time of the December 2004 claim, and it did not reflect 
an increase in the severity of the disability at any time 
within the previous year.  

Upon review of the medical evidence of record, it is not 
factually ascertainable that the veteran's service-connected 
diabetes mellitus was 10 percent disabling within one year 
prior to December 22, 2004.  The medical evidence of record 
dated during the applicable time period makes no reference to 
a need for a restricted diet, and in fact shows that the 
veteran was not affected at all by diabetes mellitus.  Thus, 
an effective date earlier than December 22, 2004, is not 
warranted.

Question Concerning Jurisdiction of the Veterans Benefit 
Administration

The record contains an unpromulgated, draft rating decision 
dated June 14, 2007, stating that clear and unmistakable 
error had been committed in the June 3, 1985 decision 
assigning a noncompensable rating for diabetes mellitus.  
Because the draft decision concerned the granting of an 
effective date retroactive more than eight years, it was 
forwarded to the Compensation and Pension Service for pre-
promulgation review, pursuant to Veterans Benefit 
Administration Fast Letter (FL) 07-19 (rescinded by FL 08-24, 
clarifying certain pre-promulgation review procedures).  In 
an administrative decision dated August 29, 2007, the 
Compensation and Pension Service found that there was no 
clear and unmistakable error in the June 3, 1985 decision, 
and rejected the conclusions reached in the unpromulgated 
June 14, 2007, rating decision.

In correspondence dated October 2007, the veteran's 
representative challenged the authority of the VBA to reject 
the draft June 14, 2007 rating decision.  Specifically, it is 
argued that at the time of the VBA's decision, the veteran's 
claim was properly on appeal before the Board.  Citing 
38 U.S.C.A. § 7104 and 38 C.F.R. § 20.101, which indicate 
that sole jurisdiction over properly filed appeals rests with 
the Board, the veteran's representative concluded that VBA 
had no jurisdiction over the matter at the time of its August 
2007 administrative decision, and urged that the June 2007 
decision be implemented.
 
The Board has carefully considered the veteran's argument.  
However, 38 C.F.R. § 20.200 states that a properly filed 
appeal consists of a notice of disagreement and a timely 
filed substantive appeal (VA Form 9).  In this case, the 
veteran's VA Form 9 was not filed until September 2007, after 
the VBA administrative decision had been made.  Consequently, 
the Board finds that, at the time of the VBA's administrative 
decision rejecting the June 2007 draft rating decision, the 
veteran's appeal had not been perfected.  See 8 U.S.C.A. §§ 
7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 
20.200, 20.202; YT v. Brown, 9 Vet. App. 195 (1996).  Thus, 
jurisdiction over the veteran's claim properly remained with 
the Veterans Benefit Administration.


ORDER

Entitlement to an effective date earlier than December 22, 
2004, for the award of a 10 percent evaluation for diabetes 
mellitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


